NEWS RELEASE Release Date: Friday, July 23, 2010 Release Time: Immediate Contact: Eric E. Stickels, Executive Vice President & CFO Phone: (315) 366-3702 Oneida Financial Corp. Reports 2010 Second Quarter Operating Results (unaudited) Oneida, NY, July 23, 2010 - Oneida Financial Corp. (NASDAQ Global: ONFCD), the parent company of The Oneida Savings Bank, has announced second quarter operating results.Net income for the three months ended June 30, 2010 was $814,000, or $0.10 diluted earnings per share, compared to $1.1 million, or $0.14 diluted earnings per share, for the three months ended June 30, 2009.The decrease in net income during the respective second quarter periods is primarily the result of a decrease in the fair value of trading securities, an increase in the provision for loan losses and an increase in non-interest expenses, partially offset by an increase in net interest income, an increase in net investment gains, an increase in non-interest income and a decrease in income tax provisions. Net income for the six months ended June 30, 2010 was $1.4 million or $0.18 diluted earnings per share, as compared with $2.2 million or $0.28 diluted earnings per share for the same period in 2009.Net income from operations for the six months ended June 30, 2010, excluded non-cash gains and losses, as referenced in the table below, was $2.8 million or $0.36 per diluted share. This compares to net income from operations for the six months ended June 30, 2009 of $2.1 million or $0.27 per diluted share.The increase in net income from operations was primarily due to an increase in net interest income, an increase in non-interest income and an increase in gains from the sale of investments, partially offset by an increase in the provision for income taxes, an increase in the provision for loan losses and an increase in non-interest expense. Key items for second quarter 2010 include: · The Bank remains well capitalized at June 30, 2010 with a Tier 1 leverage ratio of 7.05% and a total risk-based capital ratio of 11.25%. The Company’s average equity ratio as a percent of average assets was 9.84% at June 30, 2010 compared to 9.99% at March 31, 2010. · Net interest income was $4.4 million for the three months ended June 30, 2010 compared to $4.3 million for the three months ended June 30, 2009.Net interest margin was 3.40% for the second quarter of 2010 compared to 3.66% for the second quarter of 2009. · Non-interest income was $5.7 million for the three months ended June 30, 2010 compared to $5.0 million for the three months ended June 30, 2009.This increase is primarily the result of an increase in revenue derived from the Company’s insurance and other non-banking operations of $529,000 to $4.4 million in the second quarter of 2010 compared to $3.9 million in the comparable 2009 period. · Non-cash decrease in the fair value recognized on trading (equity) securities was $863,000 for the three months ended June 30, 2010 compared to a non-cash increase of $998,000 for the three months ended June 30, 2009.Non-cash impairment charges of $61,000 were recorded in the second quarter 2010 on certain investment securities compared with $454,000 in non-cash charges recorded in the second quarter of 2009. · Noninterest expense increased to $8.3 million for the three months ended June 30, 2010 compared to $8.2 million for the comparable period in 2009.This increase was primarily the result of an increase in compensation and employee benefits expense associated with the Company’s insurance and other non-banking operations. · Deposits increased $60.8 million to $521.3 million at June 30, 2010 compared to $460.5 million at June 30, 2009. Total borrowings outstanding decreased 26.6% to $23.5 million at June 30, 2010 from $32.0 million at June 30, 2009. · We announced the results of the stock offering related to the reorganization of Oneida Financial Corp. from a mutual holding company to a fully public stock holding company.Gross stock offering proceeds of $31.5 million were received and the reorganization was completed on July 7, 2010. Michael R. Kallet, President and Chief Executive Officer of Oneida Financial Corp., said, “Oneida Financial Corp. is pleased to report a record level of total assets and total deposits.”Kallet continued, “As a diversified banking and financial services company, Oneida Financial Corp. continues to manage risk through a diversified business model.Our insurance and financial services subsidiaries, Bailey & Haskell Associates, Inc. and Benefit Consulting Group, Inc., reported a record level of revenue in the second quarter of 2010.”Kallet concluded, “Oneida Financial Corp. appreciates the support we have received from our customers and stockholders over the past decade as a mutual holding company and we look forward to our continued shared success as a fully public stockholder-owned company now that our corporate reorganization is complete.” Net Interest Income and Margin Second quarter 2010 compared with second quarter 2009 Net interest income was $4.4 million for the second quarter of 2010, a $157,000 increase from the second quarter of 2009. The net interest margin was 3.40% for the second quarter of 2010, compared to 3.66% for the second quarter of 2009.
